DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “determining if there is liquid fluid present in the exhaust stream at said at least one fluid sensitive sensor ... based on ... a corresponding length of at least one time period needed to eliminate a predetermined amount of liquid fluid from said exhaust stream,” as recited in independent claims 1, 13, and 15. 
Permentier discloses determination of water in the exhaust tract and controlling activation of a sensor based on the determination. (See Permentier, Paragraph [0058]). Enomoto discloses determining the amount of water added and removed utilizing heat, dew-point, and condensed water calculation maps. (See Enomoto, Paragraph [0061]). Specifically, while Enomoto discloses estimation/calculation maps of water determination, Enomoto fails to utilize ‘a corresponding length of at least one time period needed to eliminate a predetermined amount of liquid fluid from said exhaust stream’ in the determination and/or in the estimation/calculation maps. Therefore, neither Permentier nor Enomoto, alone or in combination, disclose “determining if there is liquid fluid present in the exhaust stream at said at least one fluid sensitive sensor ... based on ... a corresponding length of at least one time period needed to eliminate a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746